Citation Nr: 1731117	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to posttraumatic stress disorder (PTSD) or the residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to September 2000 and from March 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015 the Board remanded the above-listed issue for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.


FINDING OF FACT

The Veteran's seizure disorder is not etiologically related to his active duty service, to include as secondary to the traumatic brain injury he sustained in November 2004 or to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided in the 2008 Statement of the Case and were again provided in the 2012 and 2013 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

To resolve the complex medical question presented in this case, the Board requested an expert medical opinion.  The October 2016 opinion was provided to the Veteran, and he was given an opportunity to submit additional evidence or argument in response.  He did not do so. 

The Veteran contends his seizures began as secondary to either a traumatic brain injury he sustained in Iraq or his PTSD.  Service treatment records indicate the Veteran was treated for injuries sustained after an improvised explosive device (IED) exploded near the Humvee he was riding in.  Service treatment records corroborate this event.  For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Section 1154(b), however, can be used only to provide factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Board turns to the dispositive issue of nexus.

Service treatment records from November 2004 note the Veteran complained of tinnitus and a headache following the explosion.  A CT scan taken of his head and sinuses showed no fracture and testing indicated his cranial nerves were intact.  Medical records indicate he reported no trauma and his headache resolved within a day.  There is no evidence in the record indicating the Veteran ever experienced a seizure during service.  Initially, the Board notes the Veteran did not have his first seizure until September 2006.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of a seizure disorder until 17 months after service.  As such, presumptive service connection under 38 C.F.R. 3.309 is not applicable.

The pertinent medical evidence, discussed below, is against a finding that the Veteran's seizure disorder is related to his November 2004 traumatic brain injury.

Private treatment records indicate the Veteran arrived at the emergency room unresponsive in September 2006 following a seizure he had at work.  He suffered a second seizure after paramedics arrived.  The treating physician noted the Veteran had "new onset seizure with no clear cut etiology besides prior significant head trauma with MVA number of years ago and being in a coma for a week [sic]."  CT and MRI scans taken at the time were negative for any abnormalities.  A medical record from December 2006 noted the initial cause of the Veteran's seizures had not been determined.

Medical records dated January 2007 indicate the Veteran underwent an electroencephalogram (EEG).  The EEG report was normal with no evidence of epileptic activity.  The Veteran underwent an evaluation for his traumatic brain injury in October 2007.  The examiner noted the findings were not consistent with a traumatic brain injury and medical records showed his seizures had no clear etiology.  The Veteran was afforded a VA examination for his seizure disorder in January 2009.  The examiner opined it could not be determined, without resorting to speculation, whether the Veteran's seizures were caused by his traumatic brain injury or his service-connected PTSD.

Medical treatment records show the Veteran had an abnormal EEG consistent with partial seizures in August 2009.  The Veteran underwent a Traumatic Brain Injury Second Level Evaluation in September 2009.  That evaluation report noted the Veteran had sustained a mild to moderate brain injury during his deployment with subsequent seizure activity that is "likely associated with that brain injury."

In January 2010, the Veteran was afforded a VA examination to evaluate his traumatic brain injury.  The examiner noted that seizures were an extremely rare side effect of traumatic brain injuries and risk factors for posttraumatic seizures include penetrating head injury, intracranial hematoma, and seizures within 24 hours of the injury.

The Veteran was afforded another VA examination for his traumatic brain injury in November 2015.  The examiner reviewed the Veteran's September 2009 traumatic brain injury evaluation and concluded that the physician considered dizziness to be an altered state of consciousness in order to gauge the severity of the Veteran's brain injury.  The examiner explained that multiple factors, including duration of loss of consciousness, are considered when evaluating the severity of a traumatic brain injury.  The Veteran's injury was considered mild as he reported only losing consciousness for a few seconds, and the January 2010 VA examiner had noted the Veteran had posttraumatic amnesia for less than 24 hours.  A review of the pertinent medical literature indicated the incidence of seizures, excluding early seizures, after an uncomplicated mild head injury was negligible and appeared to be of consequence only in patients who sustained severe traumatic brain injuries.  The examiner also noted that only .5 percent of patients who sustain mild traumatic brain injuries experience seizures.  Further, the Veteran had provided inconsistent information to physicians over the course of his treatment.  For those reasons, the examiner opined it was less likely than not that the Veteran's seizure disorder was related to his traumatic brain injury.  The Board finds this opinion to be highly probative because the examiner offered an opinion after reviewing pertinent medical literature, examining the conflicting medical evidence, and taking into account lay statements.  The examiner also supported the conclusion the Veteran's TBI was mild in nature by examining the contemporaneous service treatment records, the symptoms he had at that time, and how medical literature classifies the severity of a TBI.

In October 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion to determine the etiology of the Veteran's seizures.  The VHA report stated the Veteran's head injury was mild and indirect and he suffered none of the risk factors that would predispose him to the development of posttraumatic seizures such as penetrating head trauma, focal neurological deficits, prolonged loss of consciousness, brain trauma evident on brain imaging, or prolonged altered consciousness.  The examiner opined that "the development of a new onset seizure disorder 17 months after the incident is not consistent with the severity of his head injury or the timeline for the development of symptoms after a mild injury."  Further, the examiner found that none of the Veteran's previous traumatic brain injury evaluations substantiated a correlation between his head injury and the development of his seizure disorder.  The Board finds the VHA report to be highly probative as it takes into account the Veteran's history of brain injury and his past examinations before determining his traumatic brain injury did not contribute to the development of his seizure disorder.

The Veteran has submitted articles linking mild brain injuries to the development of seizure disorders.  The articles claim even mild traumatic brain injuries can lead to seizure disorders and that seizures can develop months or even years following the injury.  However, the Board does not find the cited findings probative as they neither address the Veteran's specific facts, nor provide medical evidence of a link between the Veteran's mild traumatic brain injury and his seizure disorder.  Further, the VHA examiner provided a detailed opinion and determined the Veteran's mild traumatic brain injury did not present with any of the risk factors that would predispose him to developing a seizure disorder.

The preponderance of the evidence is against a finding that the Veteran's seizure disorder is etiologically related to the traumatic brain injury he sustained in November 2004.

The evidence of record is also against a finding that the Veteran's seizure disorder is etiologically related to his PTSD.

In August 2007 the Veteran reported a physician had told him his seizures were psychological and his flashbacks caused a "jolt" in his brain.  A VA treatment record dated January 2008 again reports the Veteran stated he was told by his psychiatrist that he could have a small seizure whenever he has a flashback.  These statements of what his psychiatrists told him are substantiated nowhere in the treatment records.  

In April 2008 the Veteran was afforded a VA examination for his PTSD.  The examination report noted the examiner was not certain whether the Veteran was actually having grand mal seizures or some sort of flashbacks to the trauma he experienced in the IED explosion.  The Board does not find this to be probative evidence, because none of these opinions provide a clear nexus supported by detailed rationale.  The April 2008 examiner was not certain what caused the Veteran's seizures and did not take into account his diagnosis of partial complex seizure disorder.  

The October 2016 VHA report noted the Veteran had been diagnosed with complex partial seizures.  The examiner opined the Veteran's PTSD would not likely cause or aggravate his seizure disorder because "[t]he only association in the literature is between PTSD and Psychogenic Non-epileptic Seizures (Pseudo-seizures).  There is no literature to support a relationship between PTSD and the veteran's diagnosed Complex Partial Seizures [sic]."  For the reasons stated above, the Board finds the VHA report to be highly probative.

As such, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD caused or aggravated his seizure disorder.  Based on the evidence of record, the Board finds that the Veteran's seizure disorder is neither the result of residuals from a traumatic brain injury nor related to his PTSD.  Therefore, service connection for a seizure disorder is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for seizure disorder, to include as secondary to PTSD or the residuals of a traumatic brain injury, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


